    Case: 1:20-cv-04699 Document #: 76 Filed: 09/15/20 Page 1 of 3 PageID #:1601




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                        MDL No. 2948
IN RE: TIKTOK, INC., CONSUMER
                                                        Master Docket No. 20 C 4699
PRIVACY LITIGATION,
                                                        Judge John Z. Lee
This Document Relates to All Cases
                                                        Magistrate Judge Sunil R. Harjani


  OBJECTION TO EKWAN E. RHOW’S APPLICATION FOR CO-LEAD COUNSEL
 AND NOMINATION OF MEGAN JONES AS CO-LEAD COUNSEL, KARA WOLKE,
 DAVID GIVEN, AND AMANDA KLEVORN AS MEMBERS OF THE PLAINTIFFS’
  STEERING COMMITTEE, AND SHANNON MCNULTY AS LIAISON COUNSEL

       Chimicles Schwartz Kriner & Donaldson-Smith LLP (“CSKD”), co-counsel for Plaintiffs

along with Girard Sharp LLP (“Girard Sharp”) in the action originally styled D.M. et al v. TikTok,

Inc. et al., No. 20-cv-03185 (N.D. Cal., filed May 8, 2020), respectfully submits this objection to

Ekwan E. Rhow’s Application for Co-Lead Counsel and Nomination of Megan Jones as Co-Lead

Counsel, Kara Wolke, David Given, and Amanda Klevorn as Members of the Plaintiffs’ Steering

Committee, and Shannon McNulty as Liaison Counsel. See ECF No. 40. CSKD instead supports

the joint application of Katrina Carroll of Carlson Lynch LLP and Jonathan Jagher of Freed Kanner

London & Millen LLC for appointment as Co-Lead Counsel (“Carroll and Jagher”). See ECF No.

49. CSKD also supports appointment of Girard Sharp to the Steering Committee. See ECF No. 44.

       Carroll and Jagher are best suited to represent the proposed Class. CSKD has worked

closely with Ms. Carroll in this action and numerous other matters, and from this experience, can

attest to her tireless efforts to manage litigation efficiently and in the best interests of class

members. Ms. Carroll is inclusive, competent and has all of the necessary skills to bring this matter

to a successful result. Also, from our specific experience in this case, we recommend Mr. Jagher,
    Case: 1:20-cv-04699 Document #: 76 Filed: 09/15/20 Page 2 of 3 PageID #:1602




who has been handling this case efficiently and cooperatively for the benefit of Plaintiffs and

members of the Class. Carroll and Jagher’s expertise in successfully managing complex MDL

litigation and complex class action cases makes them well-suited to serve as Co-Lead Counsel in

this action.

        Carroll and Jagher’s continued efforts over the last several months support their

appointment. Carroll and Jagher thoroughly investigated Defendants’ alleged malfeasance,

secured transfer of these now-consolidated actions to this District and engaged Defendants in

productive settlement discussions. Moreover, Carroll and Jagher have taken an inclusive approach

and leveraged the substantial collective experience of all Plaintiffs’ counsel who wish to participate

in prosecuting this action by assigning tasks uniquely suited to each attorney’s area of expertise,

and consistently soliciting input with respect to any and all strategic decisions. This collaborative

philosophy is clearly demonstrated by Carroll and Jagher’s successful efforts to engage Defendants

in settlement discussions, for which Carroll and Jagher secured the participation of counsel for

Plaintiffs in actions pending across the country.

        The Court set forth in its Case Management Order No. 1 that, among the criteria for

appointment as lead counsel, is “counsel’s willingness to commit to a time-consuming project

[and] ability to work cooperatively with others ….” MDL Docket, ECF No. 4. Carroll and Jagher

have shown that they meet this criterion and are willing and able to dedicate themselves to the task

at hand while working cooperatively and efficiently with all counsel.

        CSKD also supports appointing Girard Sharp to a position on Plaintiffs’ Steering

Committee. The Girard Sharp attorneys have extensive experience with contested class action

proceedings in federal courts, which makes them uniquely qualified to add value to these

proceedings. CSKD has worked closely with Girard Sharp on numerous matters and can attest to



                                                    2
    Case: 1:20-cv-04699 Document #: 76 Filed: 09/15/20 Page 3 of 3 PageID #:1603




Girard Sharp’s specialization in challenging class actions and ability to work cooperatively and

effectively with other firms to zealously advocate for class members’ interests. See, e.g., In re

Nexus 6P Prods. Liab. Litig., No. 5:17-cv-02185-BLF, 2019 U.S. Dist. LEXIS 106192, at *5 (N.D.

Cal. May 3, 2019) (appointing Girard Sharp and CSKD as co-lead class counsel); In re Nexus 6P,

2019 WL 6622842, at *10, *12 (N.D. Cal. Nov. 12, 2019) (approving a $9.75 million class

settlement and noting that “Class counsel has extensive experience representing plaintiffs and

classes in complex litigation and consumer class actions…. [T]he quality of their work is reflected

in the results achieved for the class.”); Weeks v. Google LLC, No. 5:18-cv-00801-NC, 2019 U.S.

Dist. LEXIS 124332, at *5 (N.D. Cal. July 22, 2019) (appointing Girard Sharp and CSKD as co-

lead class counsel). CSKD thus knows first-hand that Girard Sharp is ready to commit its time and

resources for the benefit of class members and is particularly well-positioned to accomplish the

best possible outcome for the Class here.

       CSKD opposes the appointment of Mr. Rhow and his slate of proposed attorneys and

instead believes that Carroll and Jagher are best suited to fill this role and represent Plaintiffs and

the Class. Thus, CSKD respectfully submits that this Court should appoint Katrina Carroll and

Jonathan Jagher as Co-Lead Counsel. CSKD also submits that Girard Sharp should be appointed

to serve on Plaintiffs’ Steering Committee, or in such other capacity as the Court may order.


Dated: September 15, 2020                      Respectfully submitted,

                                                ______/s/ Benjamin F. Johns
                                                Benjamin F. Johns
                                                Beena M. McDonald
                                                CHIMICLES SCHWARTZ KRINER
                                                & DONALDSON-SMITH LLP
                                                361 W. Lancaster Avenue
                                                Haverford, Pennsylvania 19041
                                                Telephone: (610) 642-8500
                                                Email: bfj@chimicles.com
                                                       bmm@chimicles.com

                                                  3
